DETAILED ACTION
This Office Action is in response to the application 17/324,142 filed on May 19th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/27/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-16 of U.S. Patent Number 11,023,583 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu et al. (Vu), U.S. Pub. Number 2015/0244730.
Regarding claim 1; Vu discloses a system for detecting malicious software (par. 0068; a system for detecting malware content.), comprising:
at least one hardware processor (par. 0068; a CPU.) adapted to: 
execute a tested software object in a plurality of computing environments each configured according to a different hardware and software configuration (pars. 0013, 0044, 0086 & 0090; an IVP tool/algorithm/test software object provides trusted data and processes/execute a tested software object in virtual environment and in an emulation environment, each environment having different hardware resources and different software operating system.);
monitor a plurality of computer actions performed in each of the plurality of computing environments when executing the tested software object (pars. 0013, 0044 & 0090; the IVP tool/algorithm runs/executing the tested software object on any respective endpoint system as the control module tracks/monitor operations/computer actions performed in respective virtualization environments and emulation environments.);
identify at least one difference between the plurality of computer actions performed in a first of the plurality of computing environments and the plurality of computer actions performed in a second of the plurality of computing environments (par. 0090; the control module tracks the operations and may identify when the suspicious data associated with one or more operations behaves differently in a virtualization environment in comparison with an emulation environment.); and
instruct a presentation of an indication of the identified at least one difference on a hardware presentation unit by sending a message indicative of the identified at least one difference to an identified hardware device (pars. 0025-0026 & 0075; in order to receive a reported/presentation confirmation of endpoint malware infection/indicative of the identified at least one difference to an identified hardware device, an IVP system sends/instruct a presentation a query to the endpoint to determine if an object with a specific hash values of a specific malware executes on the endpoint computer/hardware presentation unit.);
wherein the first computing environment of the plurality of computing environments comprises executing at least one software program selected from a plurality of identified software programs (pars. 0086-0087; the emulation environment includes resources, such as applications and/or operating system files, which are not present in the virtualized environment.);
wherein the at least one software program is not executed in the second computing environment of the plurality of computing environments (pars. 0086-0087; the emulation environment includes resources, such as applications and/or operating system files, which are not present in the virtualized environment.).
Regarding claim 2; Vu discloses the system of claim 1, wherein the first computing environment of the plurality of computing environments comprises executing a first identified operating system (par. 0015; the endpoint systems operate using different operating systems.); wherein the second computing environment of the plurality of computing environments comprises executing a second identified operating system (par. 0015; the endpoint systems operate using different operating systems.); and wherein the first identified operating system is different from the second identified operating system (par. 0015; the endpoint systems operate using different operating systems.).
Regarding claim 3; Vu discloses the system of claim 1, wherein at least one of the plurality of computing environments comprises executing the tested software object by a virtual machine executed by at least one of the at least one hardware processor (pars. 0013, 0068, 0086 & 0090; a client computer having one or more CPUs runs the IVP algorithm/tested software object in a virtual environment.).
Regarding claim 4; Vu discloses the system of claim 1, wherein the first computing environment of the plurality of computing environments comprises executing a first version of an identified operating system (pars. 0015, 0087 & 0092; the endpoint systems operate using different versions of an operating system.); wherein the second computing environment of the plurality of computing environments comprises executing a second version of the identified operating system (pars. 0015, 0087 & 0092; the endpoint systems operate using different versions of an operating system.); and wherein the first version of the identified operating system is different from the second version of the operating system (pars. 0015, 0087 & 0092; the endpoint systems operate using different versions of an operating system.).
Regarding claim 5; Vu discloses the system of claim 1, further comprising a digital data networking device (par. 0075; the server includes a network communications interface.); wherein in the first computing environment of the plurality of computing environments at least one of the at least one hardware processor is connected to the digital data networking device (pars. 0068, 0070 & 0086-0088; on the respective client machines having one or more CPUs, the emulation environment includes resources, such as network interfaces for communicating with a server, which are not present in the virtualized environment.); and wherein in the second computing environment of the plurality of computing environments the at least one hardware processor is not connected to the digital data networking device (pars. 0067, 0070 & 0086-0088; on the respective client machines having one or more CPUs, the emulation environment includes resources, such as network interfaces for communicating with a server, which are not present in the virtualized environment.).
Regarding claim 6; Vu discloses the system of claim 5, wherein the digital data networking device is connected to a local area digital data network (par. 0070; the network interface/digital data networking device connects the client computer to a local area network.).
Regarding claim 7; Vu discloses the system of claim 5, wherein the digital data networking device is connected to a public digital data network (par. 0070; the network interface/digital data networking device connects the client computer to the internet/public digital data network.).
Regarding claim 8; Vu discloses the system of claim 7, wherein the public digital data network is the Internet (par. 0070; the network interface/digital data networking device connects the client computer to the internet/public digital data network.).
Regarding claim 9; Vu discloses the system of claim 1, wherein the first of the plurality of computing environments comprises configuring a first operating system with a first date and time of day (pars. 0015, 0045-0046, 0087 & 0092; the endpoint systems operate using different versions, including a current version of an operating system, the end of each respective operation/run being identified with a corresponding timestamp.); wherein the second of the plurality of computing environments comprises configuring a second operating system with a second date and time of day (pars. 0015, 0045-0046, 0087 & 0092; the endpoint systems operate using different versions, including a current version of an operating system, the end of each respective operation/run being identified with a corresponding timestamp.); and wherein the first date and time of day is different from the second date and time of day (pars. 0015, 0045-0046, 0087 & 0092; the endpoint systems operate using different versions, including a current version of an operating system, the end of each respective operation/run being identified with a corresponding timestamp.).
Regarding claim 10; Vu discloses the system of claim 3, wherein the first computing environment of the plurality of computing environments comprises executing the tested software object by a virtual machine executed by at least one of the at least one hardware processor (pars. 0086-0087; the emulation environment includes resources, such as applications and/or operating system files, which are not present in the virtualized environment.); and wherein the second computing environment of the plurality of computing environments does not comprise a virtual machine executed by the at least one hardware processor (pars. 0086-0087; the emulation environment includes resources, such as applications and/or operating system files, which are not present in the virtualized environment.).
Regarding claim 11; Vu discloses the system of claim 1, wherein the plurality of computer actions comprises at least one action selected from a group of actions consisting of: sending a message on a digital data network, receiving a message via a digital data network, reading a digital memory, modifying a content of a digital memory, reading from a digital storage, writing to a digital storage, erasing from a digital storage, instructing activation of a software program, instructing termination of a software program, instructing activation of a software process, instructing termination of a software process, instructing a system restart, sending a message to an executed software program using an inter process communication method as known in the art, instructing an operating system operation via an application programming interface command, performing a computation utilizing a central processor unit (CPU) more than an identified threshold CPU-utilization value, and delivering digital data or a signal to a hardware device connected to the at least one hardware processor (pars. 0025 & 0059; the IVP system confirms infection of a given machine by detecting command and control/CnC activity/plurality of computer actions, also called callbacks/sending a message that come from the infected machine that had downloaded malware from a network.).
Regarding claim 12; Vu discloses the system of claim 11, wherein the hardware device is a visual display device or an audio device (pars. 0059, 0070 & 0075; server implemented data collectors intercept network data between client machines having display devices.).
Regarding claim 13; Vu discloses the system of claim 11, wherein the identified difference comprises one or more differences selected from a group of differences consisting of: a difference in data included in the message sent on the digital network, and a difference in data included in the message received on the digital network (par. 0088; the emulation module records responses to the suspicious data in the emulation environment, and a divergence in the operations of the suspicious data between the virtualization environment, which does not include the responses, and the emulation environment is detected.).
Regarding claim 14; Vu discloses the system of claim 1, wherein the plurality of computer actions performed in the first of the plurality of computing environments comprises at least one identified computer action (pars. 0025 & 0085; first of the plurality of computing environments by detecting command and control/CnC activity/operations/plurality of computer actions, also called callbacks/identified computer action, that come from the infected machine that had downloaded malware.); and the plurality of computer actions performed in the second of the plurality of computing environments does not comprise the at least one identified computer action (pars. 0025, 0079 & 0085; another machine, for which callbacks are not detected, may provide network data that associated with a whitelist while performing operations.).
Regarding claim 15; Vu discloses the system of claim 1, wherein the hardware presentation unit is a visual display device (par. 0075; the server system includes a user interface comprising a display device/hardware presentation unit is a visual display device.).
Regarding claim 16; Vu discloses the system of claim 1, wherein the identified hardware device is a computer, a mobile phone or a mobile computerized device (pars. 0057 & 0074; the security server/identified hardware device is a digital device such as a mobile phone, a computer or a tablet computer.).
Regarding claims 17-18; Claims 17-18 are directed to method which have similar scope as claims 1-16. Therefore, claims 17-18 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436